
	

114 HR 4739 IH: Greater Sage Grouse Protection and Recovery Act of 2016
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4739
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Mr. Bishop of Utah (for himself, Mr. Simpson, Mrs. Lummis, Mr. Amodei, Mr. Bridenstine, Mr. Weber of Texas, Mr. Gosar, Mr. Duncan of South Carolina, Mr. Lamborn, Mr. Stewart, Mr. Hardy, Mr. Zinke, Mr. Hurd of Texas, Mr. Cook, and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide for the conservation and preservation of the Greater Sage Grouse by facilitating State
			 recovery plans.
	
	
 1.Short titleThis Act may be cited as the Greater Sage Grouse Protection and Recovery Act of 2016. 2.Protection and recovery of greater sage grouse (a)DefinitionsIn this section:
 (1)Federal resource management planThe term Federal resource management plan means— (A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or
 (B)a land and resource management plan prepared by the Forest Service for National Forest System lands pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (2)Greater Sage GrouseThe term Greater Sage Grouse means a sage grouse of the species Centrocercus urophasianus. (3)State management planThe term State management plan means a State-approved plan for the protection and recovery of the Greater Sage Grouse.
 (b)PurposeThe purpose of this section is— (1)to facilitate implementation of State management plans over a period of multiple, consecutive Greater Sage Grouse life cycles; and
 (2)to demonstrate the efficacy of the State management plans for the protection and recovery of the Greater Sage Grouse.
				(c)Delay in making Endangered Species Act of 1973 finding
 (1)Delay requiredIn the case of any State with a State management plan, the Secretary of the Interior may not make a finding under clause (i), (ii), or (iii) of section 4(b)(3)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)(B)) with respect to the Greater Sage Grouse in that State before September 30, 2026.
 (2)Effect on other lawsThe delay imposed by paragraph (1) is, and shall remain, effective without regard to any other statute, regulation, court order, legal settlement, or any other provision of law or in equity.
 (3)Effect on conservation statusUntil the date specified in paragraph (1), the conservation status of the Greater Sage Grouse shall remain not warranted for listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(d)Coordination of Federal land management and State management plans
 (1)Prohibition on withdrawals and modifications of Federal resource management plansIn order to foster coordination between a State management plan and Federal resource management plans that affect the Greater Sage Grouse, upon notification by the Governor of a State with a State management plan, the Secretary of the Interior and the Secretary of Agriculture, as applicable, may not exercise authority under section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714) to make, modify, or extend any withdrawal, nor amend or otherwise modify any Federal resource management plan applicable to Federal land in the State, in a manner inconsistent with the State management plan for a period, to be specified by the Governor in the notification, of at least five years beginning on the date of the notification.
 (2)Retroactive effectIn the case of any State that provides notification under paragraph (1), if any withdrawal was made, modified, or extended or if any amendment or modification of a Federal resource management plan applicable to Federal lands in the State was issued during the three-year period preceding the date of the notification and the withdrawal, amendment, or modification altered management of the Greater Sage Grouse or its habitat, implementation and operation of the withdrawal, amendment, or modification shall be stayed to the extent that the withdrawal, amendment, or modification is inconsistent with the State management plan. The Federal resource management plan, as in effect immediately before the amendment or modification, shall apply instead with respect to management of the Greater Sage Grouse and its habitat, to the extent consistent with the State management plan.
 (3)Determination of inconsistencyAny disagreement regarding whether a withdrawal, or an amendment or other modification of a Federal resource management plan, is inconsistent with a State management plan shall be resolved by the Governor of the affected State.
 (e)Relation to National Environmental Policy Act of 1969With regard to any major Federal action consistent with a State management plan, any findings, analyses, or conclusions regarding the Greater Sage Grouse or its habitat under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not have a preclusive effect on the approval or implementation of the major Federal action in that State.
 (f)Reporting requirementNot later than one year after the date of the enactment of this Act and annually thereafter through 2026, the Secretary of the Interior and the Secretary of Agriculture shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the Secretaries’ implementation and effectiveness of systems to monitor the status of Greater Sage Grouse on Federal lands under their jurisdiction.
 (g)Judicial reviewNotwithstanding any other provision of statute or regulation, the requirements and implementation of this section, including determinations made under subsection (d)(3), are not subject to judicial review.
			
